3 C>, lv‘/‘/ ~O$I~O¢ ;~6>7;
RECEWED lN
COURT OF CRIM|NAL APPEALS

FEB 02 2015

wR No. 20,644_ Abel Acosta,Olerk
Ex parte v | n The Texas Court

Pau| Larson . Crimina| Appea|s
Cause Nos. 449008-€, 449008-D, 465007-€, & 465007-'D Austin, Texas

WR 20,644-04, WR 20,644-05, WR 20,644-06, WR 20,644-07, & WR 20644-08

'BlLL OF REV|EW

COl\/|ES NOW, Pau| Larson, Petitioner (hereafter Larson), bringing before this Honorable
Court Larson's Bi|l Of Review; and, in support thereof, will show:

JUR|SD|CT|ON

A Bi|l of Review is a:

”[p]roceeding in equity brought for purpose of reversing or correcting prior judgment of
court after judgment has become final. Rogers v. $ear/e, Tex'.Civ.App., 533 S.W.Zd
433, 437. lt is in the nature of a writ of error. A ”bil| of review," or a bill in the nature of
a bill of review, are of three classes; those for error appearing on the face of the record,
those for newly discovered evidence, and those ”for fraud impeaching the original
transaction. Such' bills are peculiar to courts of equity." B|ack's Law Dictionary, Fifth
Edition, page 151.

Larson brings this Action based on ”error appearing on the face of the record" and/or
”for fraud impeaching the original transaction." |f the entire record of Cause Numbers 449008-
C, 449008-D , 465007-C, and 465007-D had been brought before this Honorable Court {due to
the restraints on Larson's abilities to copy and/or purchase copies of the District Clerk's files,
Larson has no knowledge of what records»were forwarded to this Honorable Court), then the
fact a subsequent Court Order filed with this Honorable Court from the 263rd District Court,

after Larson filed for l\/|andamus Action, neither referred to nor negated an earlier Order in

these Causes which stipulated that there were unresolved issues which were to be decided by
the Court, requiring further Findings of Facts and Conc|usions of Law (copies attached), then
error does appear on the face of the record. However, if, in fact, this allegation (of Fact) is not
evident from the face of the Records received from the Harris County District C|erk’s Office in
these Cause Numbers, the extrinsic fraud has been perpetrated upon the Petitioner and this
Honorable court ”impeaching the original transaction," i.e., the denial of Larson's App|ication
For Writ Of Habeas~Corpus and/or Writ Of Mandamus.

PRAYER FoR RELlEF

Larson PRAYS this Honorable Court GRANT Larson's Bill Of Review, Review the entire
Habeas Record, Ordering-if necessary-the Harris County District C|erk’s Office to provide
both the Honorable Court and the Petitioner the Comp|ete Habeas Corpus Fi|es in the above
and Foregoing Trial Court Cause Numbers and, thereafter, GRANT|NG the Relief origingal|y

PRAYED for in Larson's App|ications For Writ Of Habeas Corpus; for thus Doth Petitioner PRAY.

MoRGAN sKYFusArs § V&)Mj

My Commission Ex 'res
an 1,2018'" _" / PAulj LARsoN, Petitioner Pro se

9 Bucan Street, #l
Houston, Texas 77076§2451

 

OATH

SUBSCR|BED AND SWORN TO BEFORE ME, the undersigned Notary Public, on this

Z('~f/\Oolbl/,-zols

l\/ly Commission Expires: … %m

NOTARY(/ PUBLICU

march '7/1<> i,‘._ \\‘- "// ‘/// (\( 'C‘/; ;9/ fig
Ex PARTE ,, 470 ' § lN THE 263'm omch collar
. .` q § oF
PAuL ALLAN LARsoN. \
Applicam `\\ ` § HARRIS COUNTY, TEXAS

v STATE’S PROPOSED ORDER DESIGNATING ISSUES

Having reviewed the applicant's petition r"or writ of habeas corpus, the Court fihds that
the following issues need to be resolved in the instant proceeding whether the applicant is being

illegally denied credit for time spent on supervised release and whether the parole bclard has

unlawfully revoked his supervised release

Therefore, pursuant to Anicle ll.07, §3(d), this Court will resolve the above-cith issue

and then enter findings of fact,

The Clerk of the Court is ORDERED NQT to transmit at this time any documents in the

above-styled case to the Court of Criminal Appeals until further order by this Court,
_ l

By the following signature the Court adopts the
State’s Proposed Order Designating lssu¢s.

w 14 ma ,2013.

SlGNED on the ________ day of

woluooe l

Yo‘ur New Benefit Amount ma

BENEFICIARY’S NAME; PAUL A LARSON

 

 
  

Your Social Security benefits will increase by 1.7 percent in 201 5 because of a rise int cost of
living. You can use this letter when you need proof of your benefit amount to recei' e food,

rent, or energy assistance; bank loans; or for other business Keep this letter with yc-
irnportant financial records '

How Much Will I Get And When?_ ' l
' Your monthly amount (before deductions) is $1,-§09.00,

~ The amount We deduct for Medicare medical insurance is $0_00_

" (If you did not‘have'Medic`are as` of Nov. 20, 2014, ` ' ` `
or if someone else pays your premium, we show $0.00.)

' The amount we deduct for your Medicare prescription drug plan is l $0.00_
(If you did not elect withholding as of Nov. l, 2014, we show $0.00.)

° The amount we deduct for voluntary Federal tax withholding is $0.00_
(If you did not elect voluntary tax withholding as of
Nov. 2(), 2014, we show $0.00.`) ' . v

~ After we take any other deductions, you will receive $1 09,()0
on or about Jan. 2, 2015.

 

l

lf you disagree with any of these amounts you must write to us within 60 days from ihe date
l

you receive this letter. We would be happy to review the amounts g

You may receive your benefits through direct deposit a Direct Express® card, or an Electi*onic
Transfer Account. If you Still receive a paper check and want to switch to an electronic g
payment, please visit the Department of the Treasury’s Go Direct website at www.godil?ect.org.

What lf I Have Questions? -
Please visit our website at wwmsocialsecurig).gov for more information and a variety of on ine

services You also can call 1-800-7’72-1213 and speak to a representative from 7'a`m. until 7 p_ .,
Monday through Friday. Recorded information and services are available 24 hours a day. Our ines are
busiest early in the week, early in the month, as well as during the Week between Christmas New
Year’s Day; it is best to call at other times If you are deaf or hard of hearing, call our TI`Y n ` ,
1-800-325-0778. If you are outside the United States, you can contact any U.S. embassy or c':o 'ulate
o.fi'ioe. Please have your Social Secun`ty claim number available when you call or visit and inc de it on
any letter you send to Social Security. If you are inside the United States and need assistance _ any kind
you can visit your local office

  
  
 

|
|
l
l
8939 LAr.as Ar 610 DR l
HousToN ix l

 

¢_.._‘A.¢i ¢4-\1`441""|`.¢&1”*

LS%m .

£.596890

l

SC)CIAI:. SECURITY` ADMH‘\’ISTRA:I‘IOF\E' 0
(.`iREAT LAKE'S PR.GGRA}`»/l SERVICE ('JENTER MO:.`S
600 WEST MAD[SON S'i.` 1
CHICAGO IL 60661-24'74

OFF|ClAL BUSlNE'S~'H

PENALTY FOH PR¥‘JATE L"E‘E, $3’..`0

PAUL A i_.'ARSON
FO BOX 524001
HOUSTON TX 7 7052-4001

ullll'""illm"lln"|il'mill'ill"i|lli|l"lh"l|i"l""'

 

Open a my Socia/ Security account
' .£m‘.ialS£-icui:itv.agy___,)< 3. Beriefits Paid in 2014 Box 4. Benefits P¢epai`d to SSA in 2014 Box.'$__.‘Ne,t__-Bsnefits fo§rjvgoi¢.tj ama inns ` `- l§
j 316,620.00 v l $700.00 if n .' :..'., 'f :i$lf'§§ii?,:‘€?:i.f`:l`.€l`l .: ‘ §
ii DESCH|PT|ON OF AMOUNT |N BOX 3 l DESCRIPT|ON DF AMOUNT |N BOX 4
il Paid by check or direct deposit $15.920.00 f Deductions for work or other 1
1 Deductions for work or other ll a iust:ments $7()0.00
` l adjusmiems amoco l tsi-meats repaid w SSA in 2014 sroo.oo
l Total Additn`ons $16,620,00 ‘ 5
il Benents f01~2014 316,620.00 z l1
a l l
l l . _
l "
il : Box 6. Voluntary Federa| income Tax W.ithheld
ll l NoNE
l
.g L____ _
ll j Box 7./-\do'ress
§ f FA UL A season
_l PU BOX 524';)0'1’.
5 } .i"!. OUSTON TX` 7’7052-40(}1
l
l
. _' 9
z l.\- , ,..-~
! ! F;`\ox B. C|a.‘rn Number (Use~ this number if you need to contact SSA.) §§
l 1 n
z l §
§ l XXX-XX-XXXX¢‘\ §§
§ i tr
1 'W

 

 

.=orm ssA-wss.s~i <1~2015) ` °° as ,» i'"m"“_'-. `""'°i ”°"M m SSA°"""S `:- ~ '~